                      8QLWHG6WDWHV'LVWULFW&RXUW
                                  Southern District of Georgia


     &KHU\O 6XPQHU
      BBBBBBBBBBBBBBBBBBBBBBBB                                    FY:70&/5
                                                      &DVH1RBBBBBBBBBBBBBBBBBBBBBBBB
               3ODLQWLII

Y                                                    $SSHDULQJRQEHKDOIRI
     -RKQVRQ  -RKQVRQ HW DO
     BBBBBBBBBBBBBBBBBBBBBBBB                              3ODLQWLII
                                                           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
             'HIHQGDQW                                               3ODLQWLII'HIHQGDQW


                                    25'(52)$'0,66,21
         ,WDSSHDULQJWRWKH&RXUWWKDWWKHUHTXLUHPHQWVVWDWHGLQ/5IRUDGPLVVLRQ
         pro hac viceKDYHEHHQVDWLVILHG3HWLWLRQHU¶VUHTXHVWWRDSSHDUpro hac viceLQ
         WKH 8QLWHG 6WDWHV 'LVWULFW &RXUW IRU WKH 6RXWKHUQ 'LVWULFW RI *HRUJLD LQ WKH
         VXEMHFWFDVHLV*5$17('

         7KLVWKGD\RI)HEUXDU\



                                                        BBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                          BBBBBBBBB
                                                                  BBBBBBBBBBBBBBB
                                                                                BBBBB
                                                            UNITED
                                                            UNIT
                                                               TED STA
                                                                   STATESMAGISTRATE
                                                                     ATE
                                                                      TES MAGISTRATE JUDGE
                                                                                     JUD
                                                                                      U GE
                                                                                      UD


                                       Roy E. Barnes
      1$0(2)3(7,7,21(5             BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                                       Barnes Law Group, LLC
             %XVLQHVV$GGUHVV        BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                           )LUP%XVLQHVV1DPH
                                       31 Atlanta Street
                                       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                            6WUHHW$GGUHVV
                                                                  Marietta       GA     30060
                                       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                         6WUHHW$GGUHVV FRQ¶W     &LW\ 6WDWH   =LS
                                        Same as street address
                                       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                 0DLOLQJ$GGUHVV LIRWKHUWKDQVWUHHWDGGUHVV 

                                       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                         $GGUHVV/LQH&LW\ 6WDWH =LS

                                       770-227-6375                                   039000
                                       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                        7HOHSKRQH1XPEHU ZDUHDFRGH *HRUJLD%DU1XPEHU

               (PDLO$GGUHVV          roy@barneslawgroup.com
                                       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
